DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on  08/07/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7 and 9-20 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 20190023315 A1) in view of Asoa et al. (US 20180208236 A1.)
Re. claim 1, Takizawa discloses a rotary electric machine control device (device 1 in Fig. 1) for controlling a rotary electric machine (2) having a plurality of winding sets ([U1,V1,W1] and [U2,V2,W2]), the rotary electric machine control device comprising:
a plurality of inverter circuits (3a,3b) provided correspondingly to the respective winding sets ([U1,V1,W1] and [U2,V2,W2], respectively);
a plurality of power supply relays (5a, 5b) provided for respective systems when combinations of the winding sets and configurations provided correspondingly to the winding sets are defined as systems (system a: {5a, 3a, [U1,V1,W1]}) and (system b: {5b, 3b, [U2,V2,W2]}), 
each of the power supply relays capable of switching conduction and non-conduction between a battery (6) and the inverter circuit (3a or 3b)  in a subject system (system a or system b) that is one of the systems for which each of the power supply relays is provided (see Fig. 1); and
a plurality of controllers (CPU1 and CPU2) provided for the respective systems (system a, system b), each of the controllers including 
a drive controller (11a and 11b), 
a subject system monitor, and a different system monitor (“each of the first and second arithmetic processors 10a and 10b monitors a mutual operating state by mutual information transfer through the communication line 14” ¶. [0046]), 
the driver controller (11a and 11b) configured to control the inverter circuit (3a or 3b) and the power supply relay (5a or 5b) in the subject system (Syst a or syst b), 
the subject system monitor configured to monitor an abnormality of the subject system (41a or 41b in Fig. 4), 
the different system monitor configured to monitor an abnormality of a different system that is one of the systems different from the subject system (¶. [0046]), wherein 
the drive controller is configured to turn off the power supply relay in the subject system when an abnormality requiring a power supply stop occurs in the subject system (“each of the first, and second motor current control units 40a and 40b may turn off the switching device 5a and 5b for power source relay of the set in which abnormality occurred.” ¶. [0045]), 
the controllers are capable of transmitting and receiving information to and from each other by communication through a communication path (“the first arithmetic processor 10a and the second arithmetic processor 10b are connected by a communication line 14, and can transmit information with each other” ¶. [0040]), and
Takizawa discloses a different system monitor (“each of the first and second arithmetic processors 10a and 10b monitors a mutual operating state by mutual information transfer through the communication line 14” ¶. [0046]), 
Takizawa does not disclose the different system monitor is configured to directly acquire power supply relay information related to a state of the power supply relay in the different system through a signal line different from the communication path and is configured to monitor the abnormality of the different system based on the power supply relay information.
Asoa discloses the different system monitor is configured to directly acquire power supply relay information  related to a state of the power supply relay in the different system (fig. 2 depict the first drive circuit 11a receives a control command, containing output information signal 11a1, from the first CPU 10a to control the first power supply relay switching element 5a, shown as being included in the first inverter circuit 3a ¶. [0028]; meanwhile, an input signal 11a2 and 11b2 that heads to both the first CPU 10a and the second CPU 10b containing output information “details of a control amount and/or control command as output information computed from input information, to the CPU of the other control system.” ¶. [0086] Thus, information related to a state of the power supply relay 5a and 5b is received by both controllers 10a and 10b) through a signal line (11a2 or 11b2 shown in Fig. 2 as broad white arrow indicates that a multiple of wires and/or a multiple of items of information are incorporated) different from the communication path (14) and is configured to monitor the abnormality of the different system based on the power supply relay information (¶. [0086]).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Takizawa with the teaching of Asoa to implement scheme allowing both controller to exchange information related to a state of the power supply relays through a signal line 11a2 different from the communication path (14). Therefore, the CPU can also detect that an abnormality has occurred in the CPU of the other control system when communication from the CPU of the other control system is interrupted.

Re. claim 2, the combination of Takizawa and Asoa teaches wherein the different system monitor is further configured to determine the abnormality of the power supply relay of the different system based on the power supply relay information by an initial check at a time of activation (“first CPU 1a can also check an existence or otherwise of a turning on or turning off operation of each of the switching elements of the first inverter circuit 3a from a voltage across the switching elements” wherein the first power supply relay switching element 5a, shown as being included in the first inverter circuit 3a, Asoa ¶. [0079]).
Re. claim 3, the combination of Takizawa and Asoa teaches wherein the different system monitor is further configured to monitor the abnormality of the different system based on the information acquired from the controller in the different system by the communication and the power supply relay information acquired directly from the different system (information related to a state of the power supply relay 5a and 5b is received by both controllers 10a and 10b) directly through a signal line 11a2 or 11b2 shown in Fig. 2 as broad white arrow indicates that a multiple of wires and/or a multiple of items of information are incorporated; different from the communication path 14 and is configured to monitor the abnormality of the different system based on the power supply relay information ¶. [0086])
	Re. claim 6, the combination of Takizawa and Asoa teaches wherein the drive controller is further configured to shift to a backup control when the abnormality of the different system is detected (see embodiment 2 of Takizawa ¶. [0068] as an example of backup control when the supply current to the normal set of the windings is increased while current to malfunction system is zero.) 
Re. claim 7, the combination of Takizawa and Asoa teaches wherein the power supply relay information is a relay drive signal output from each of the controllers (information related to a state of the power supply relay 5a and 5b is received by both controllers 10a and 10b) through a signal line (11a2 or 11b2 shown in Fig. 2 as broad white arrow indicates that a multiple of wires and/or a multiple of items of information are incorporated) different from the communication path (14) and is configured to monitor the abnormality of the different system based on the power supply relay information ¶. [0086]).
Re. claim 9, the combination of Takizawa and Asoa discloses a driver circuit (11a/b) provided between the controller (CPU1/2) and the power supply relay (5a/b) in each of the systems, and the power supply relay information is a power supply relay gate signal output from the driver circuit (information related to a state of the power supply relay 5a and 5b is received by both controllers 10a and 10b) directly through a signal line 11a2 or 11b2 shown in Fig. 2 as broad white arrow indicates that a multiple of wires and/or a multiple of items of information are incorporated; different from the communication path 14 and is configured to monitor the abnormality of the different system based on the power supply relay information ¶. [0086]).
Re. claim 10, Takizawa discloses an electric power steering device (Fig. 2) comprising:
a rotary electric machine (2) having a plurality of winding sets (U1,v1,w1 and U2,V2,W2) and configured to output an assist torque for assisting a driver to steer a steering member (69a/b);
a power transmission portion (see pinion gear 66) configured to transmit a driving force of the rotary electric machine to a drive target (Fig. 2); and
the remaining limitation of claim 10 include the same or similar features as those discussed above in connection with Claim 1; therefore, is rejected for at least the same reasons.
Claim 11 includes the same or similar features as those discussed above in connection with claim 1; therefore, is rejected for at least the same reasons. Except for the limitation each of the controllers changes control in accordance with an abnormality monitoring result by the different system monitor (see embodiments 2-7 of Takizawa ¶. [0068] as an examples of different control in accordance with an abnormality monitoring result by the different system monitor control when the supply current to the normal set of the windings is increased while current to malfunction system is zero.)
Claim 12 includes the same or similar features as those discussed above in connection with claim 1; therefore, is rejected for at least the same reasons. Except for the limitation: the different system monitor is further configured to determine the abnormality of the power supply relay of the different system based on the power supply relay information by an initial check at a time of activation (“first CPU 1a can also check an existence or otherwise of a turning on or turning off operation of each of the switching elements of the first inverter circuit 3a from a voltage across the switching elements” wherein the first power supply relay switching element 5a, shown as being included in the first inverter circuit 3a, Asoa ¶. [0079]).
Re. claim 13-20, the combination of Takizawa and Asoa discloses controllers includes a processor and a memory storing a program (Takizawa ¶. [0039]) and the drive controller, the subject system monitor, and the different system monitor are realized by the processor that executes the program stored in the memory (Takizawa ¶. [0038]-[0040]) and the drive controller, the subject system monitor, and the different system monitor is realized by an electronic circuit (see Figs. 1, 4 and 6 of Takizawa).
Allowable Subject Matter
5.	Claims 4-5 and 8 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846